Citation Nr: 1713056	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for an eye disability, to include glaucoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2011 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for an eye disability is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Bilateral hearing loss is manifested by pure tone thresholds no greater than 52 decibels in the right ear and 59 decibels in the left ear and speech recognition no worse than 90 percent in the right ear and 86 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) provides that VA will assist a claimant in obtaining evidence necessary to substantiate claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service VA and private treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided the appropriate VA examination.  Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's bilateral hearing loss is assigned a noncompensable rating evaluation, pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  The Veteran contends that a higher rating is warranted.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85 (h), Table VI (2016). In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I, subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85 (f). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

A November 2010 QTC audiological examination yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
50
55
LEFT
20
25
50
55
50

The average decibel loss in the right ear was 43.75 decibels and in the left ear was 45 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  




The most recent C & P examination in June 2015 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
55
55
LEFT
35
45
65
65
60

The average decibel loss in the right ear was 52 decibels and in the left ear was 59 decibels.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 86 percent in the left ear.  

Using Table VI, the audiometric test results show that, at its most severe, the Veteran's had hearing acuity of Level II in the right ear and Level III in the left ear. 38 C.F.R. § 4.85.  Level II hearing acuity in the right ear combined with Level IIII hearing acuity in the left ear warrants a noncompensable rating. 

The Veteran has not submitted any medical evidence indicating that his hearing loss disability is more severe than exhibited at the audiological evaluations of record. Therefore, the Board finds that the Veteran's demonstrated level of hearing impairment does not support an increased rating evaluation.  The Board acknowledges the Veteran's assertions with respect to his claim. The Veteran can attest to factual matters of which he has first-hand knowledge, e.g., perceived hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a determination of whether the Veteran's perceived hearing difficulty is an actual loss of hearing acuity due to loss of sensorineural functionality requires appropriate submitted any such evidence in support of his claim. 

Accordingly, the Board determines that a preponderance of the competent and probative evidence is against a higher rating for the Veteran's bilateral hearing loss.  Therefore, his claim must be denied.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

REMAND

Regrettably, the Board determines that a remand is needed of the Veteran's eye disability claim.  The Veteran has claimed entitlement to service connection for glaucoma, and while October 2016 treatment notes show an assessment of glaucoma suspect based on optic nerve asymmetry, VA examination revealed diagnoses of amblyopia and cataracts.  A June 2015 VA examiner provided an opinion regarding the relationship between the Veteran's amblyopia and his military service, but not with regard to his cataracts.  Therefore, the June 2015 VA opinion is incomplete and a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records pertinent to the Veteran's claim.

2. Obtain a supplementary opinion from the June 2015 VA eye examiner or from another equally appropriate examiner if that examiner is not available, as to the nature and etiology of all eye disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the record, the examiner should first identify all eye disabilities present during the period of the claim.  

Then, the examiner should state a medical opinion with respect to each identified eye disability
as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability originated during active service or is otherwise etiologically related to active service, to include related to any in-service activities or events described by the Veteran in written or oral statements.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


